Citation Nr: 0304401	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  00-01 724	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for memory loss as a 
manifestation of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel




INTRODUCTION

The veteran had active service from January 1982 to January 
1996.

The matters of entitlement to service connection for PTSD and 
for memory loss as a manifestation of an undiagnosed illness 
are before the Board of Veterans' Appeals (Board) on appeal 
of a January 1999 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO), located in 
Pittsburgh, Pennsylvania.  Additional matters on appeal were 
addressed in an unappealed Board decision dated in July 2001 
and will not be further discussed herein.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein have been obtained.

2.  The veteran did not engage in combat with the enemy and 
no service stressor supporting the diagnosis of PTSD has been 
verified.

4.  Memory loss has been attributed to a known clinical 
diagnosis.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. 
§ 3.304(f) (1998); 38 C.F.R. § 3.303, 3.304(f) (2002). 

2.  Memory loss due to an undiagnosed illness was not 
incurred in or aggravated by active service and may not be 
presumed to have been incurred in or aggravated thereby.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West Supp. 2002); 
38 C.F.R. §§ 3.303, 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  For the purposes of this 
decision, the Board will assume that the VCAA and the 
implementing regulations, to include the notice and duty to 
assist provisions, are applicable to the veteran's claims.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claims were most recently considered by the RO.  
The record reflects that through a statement of the case and 
a supplement thereto, as well as the Board's July 2001 
remand, the veteran has been informed of the requirements for 
the benefits sought on appeal, the evidence considered by VA, 
and the reasons for the determinations made.  In a letter 
dated in February 2002 the RO advised the veteran of the need 
for detailed information and additional evidence pertinent to 
the circumstances of his service, his alleged in-service 
stressors, and his claimed PTSD, and also generally advised 
him of the need to submit evidence of a nexus between 
currently claimed disabilities and his active service.  In 
that letter, the RO also specifically advised the veteran as 
to the enactment of the VCAA.  The RO informed the veteran of 
the assistance that it would provide in obtaining evidence 
and information from Federal agencies in support of the claim 
and advised him of his responsibilities in providing 
information needed to enable the RO to obtain evidence and 
information in support of his claim.  Finally, the 
supplemental statement of the case issued in August 2002 
reflects consideration of the complete evidentiary record and 
again informs the veteran as to the basis for the continued 
denials.  Therefore, the Board is satisfied that the RO has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

With respect to the duty to assist, the Board notes that the 
claims file contains the veteran's service medical and 
personnel records, as well as post-service records of VA and 
private medical treatment identified as relevant by the 
veteran.  Pursuant to a Board remand in July 2001, the RO has 
obtained a response from the United States Armed Services 
Center for the Research of Unit Records (USASCRUR) pertinent 
to the veteran's claimed in-service stressors and has also 
obtained a VA examination pertinent to the veteran's memory 
loss claim.  See Stegall v. West, 11 Vet. App. 268 (1998).  
The Board has determined, however, that a psychiatric 
examination is not necessary in this case.  See 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4).  Although there is 
evidence that the veteran has been diagnosed with PTSD, PTSD 
claims are subject to specific limitations with respect to 
the need for a nexus opinion in that in a non-combat veteran 
there must be a verified stressor to support the diagnosis.  
The claims file already contains general medical impressions 
of PTSD attributable to the veteran's own account of service 
events.  The additional development obtained pursuant to the 
July 2001 Board remand shows that there is no verified 
stressor to be considered by any examiner in determining the 
existence and etiology of PTSD.  The veteran has failed to 
provide any additional stressor information.  As such, this 
is a case where sufficient medical evidence is already of 
record and the denial herein is based on the failure of the 
veteran to meet the other, non-medical element of a PTSD 
claim.  There is thus no reasonable possibility that 
additional medical evidence would substantiate the veteran's 
PTSD claim.  Finally, neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed in-service 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (1998). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1998); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
The amended regulation, 38 C.F.R. § 3.304(f) (2002), 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the 
"Veterans' Benefits Improvements Act of 1994," Public Law 
103-446.  That statute, in part, added a new section 1117 to 
Title 38, United States Code.  Section 1117 authorized VA to 
compensate any Persian Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  In establishing the presumptive period, 
the Secretary was to review any credible scientific or 
medical evidence, the historical treatment afforded other 
diseases for which service connection is presumed, and other 
pertinent circumstances regarding the experience of Persian 
Gulf veterans. 

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia theater of operations 
during the Gulf War.  In April 1997, VA published an interim 
rule that extended the presumptive period to December 31, 
2001.  This extension of the presumptive period was adopted 
as a final rule in March 1998, and on October 21, 1998, 
Public Law 105-277, §1602(a)(1) added 38 U.S.C. § 1118, which 
codified the presumption of service connection for an 
undiagnosed illness.  

In November, 2001, the VA issued an interim final rule which 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006.  This interim 
rule became effective November 9, 2001, with the comment 
period to end January 8, 2002. 

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001."  
This legislation amends various provisions of 38 U.S.C. 
§§ 1117, 1118, including a complete revision of § 1117(a), 
which now provides as follows:

(1) The Secretary may pay compensation under this 
subchapter to a Persian Gulf veteran with a qualifying 
chronic disability that became manifest-
(A) during service on active duty in the Armed 
Forces in the Southwest Asia theater of operations 
during the Persian Gulf War; or
(B) to a degree of 10 percent or more during the 
presumptive period prescribed under subsection (b).

(2) For purposes of this subsection, the term 
'qualifying chronic disability' means a chronic 
disability resulting from any of the following (or any 
combination of any of the following):
	(A) An undiagnosed illness. 
	(B) A medically unexplained chronic multisymptom 
illness (such as chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome) that is defined by a 
cluster of signs or symptoms.
	(C) Any diagnosed illness that the Secretary 
determines in regulations prescribed under subsection 
(d) warrants a presumption of service-connection..

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.  

A whole new subsection (g) was added to § 1117, as follows: 

(g) For purposes of this section, signs or symptoms that 
may be a manifestation of an undiagnosed illness or a 
chronic multisymptom illness include the following:
(1) Fatigue.
(2) Unexplained rashes or other dermatological 
signs or symptoms.	
(3) Headache.
(4) Muscle pain.
(5) Joint pain.
(6) Neurological signs and symptoms.
(7) Neuropsychological signs or symptoms.
(8) Signs or symptoms involving the upper or lower 
respiratory system.
(9) Sleep disturbances.
(10) Gastrointestinal signs or symptoms.		
(11) Cardiovascular signs or symptoms.
(12) Abnormal weight loss.
(13) Menstrual disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness.  The effective dates 
of all of the cited amendments is March 1, 2002.  "Veterans 
Education and Benefits Expansion Act of 2001," Pub. L. No. 
107-103, 115 Stat. 976 (2001).

In order to prevail on the issue of service connection on the 
merits, "there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza [v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table)]; see also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit [v. Brown, 
5 Vet. App. 91, 93 (1993)]."  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001).



Factual Background

The veteran had active service from January 1981 to January 
1996 as an officer in the United States Army.  He served 
overseas, to include in the Persian Gulf from 
September 14, 1990, to April 16, 1991.  Service records 
reflect receipt of medals and awards to include the Army 
Commendation and Army Achievement Medals.  Supporting 
documentation indicates such were awarded based on 
meritorious service.  One, awarded based on service in the 
Persian Gulf, reflects that his logistics and operational job 
duties contributed to the "highest level of combat 
readiness, which significantly contributed to the division's 
combat operations."  During his Persian Gulf service the 
veteran was the Company Commander, 801st Maintenance 
Battalion; the S3 Plans and Operations Chief, Division 
Support Command; and Assistant Plans and Operations Officer, 
AcofS/G4, 101st Airborne Division (Air Assault).

Service medical entries dated in October 1994 and January 
1995 note no psychiatric diagnosis.  In January 1995, the 
veteran underwent psychological evaluation at Landstuhl 
Regional Army Center as part of a Persian Gulf Illness 
Comprehensive Clinical Evaluation Program.  He complained of 
memory problems since returning from the Persian Gulf war 
zone and also indicated that while there he had been 
"terrified every day."  He related some recurrent images 
and dreams about his experiences there.  A June 1995 report 
of Medical Evaluation Board includes a diagnosis of mild 
PTSD, with an approximate date or origin of September/October 
1991.  The veteran was discharged from the military for a 
medical condition affecting both knees.  

On his initial claim for VA compensation benefits, received 
in February 1996, the veteran did not claim entitlement to 
benefits based upon any psychiatric disability. 

No psychiatric diagnosis is shown in the report of VA 
examination conducted in February 1996.  At that time the 
veteran complained of multiple symptoms, to include memory 
loss.  Neurologic examination was intact.  The assessment was 
a history of memory loss.

In a letter dated in July 1997, the Department of Defense 
advised the veteran that his unit had been stationed near 
Khamisiyah, Iraq in early March 1991, and that when rockets 
had been destroyed in the pit area on March 10, 1991, the 
nerve agents sarin and cyclosarin may have been released into 
the air.  The exposure levels were stated to have been too 
low to activate chemical alarms or cause symptoms at that 
time.

The veteran presented for VA examinations in November and 
December 1997.  The general medical examiner noted the 
veteran's duties in the Persian Gulf had been in supply and 
maintenance for the Second 101 Airborne division.  The 
examination focused mainly on the veteran's bilateral knee 
disability.  The examiner did include note that the veteran 
had been the leader of the group that controlled the chemical 
and biological warfare with the equipment that could detect 
whether or not the veteran and his squad were exposed to the 
chemicals.  The veteran indicated that the alarm went off 
several times and that the fan he was exposed to was 
contaminated with biological warfare.  Examination revealed 
the veteran to be anxious and depressed, particularly when 
relating the biological and chemical equipment issues and 
reporting symptoms that developed at that time.  The veteran 
had tears in his eyes and a crying spell for a few minutes 
during the examination.  He related he had been accused of 
malingering while in the military.  The VA examiner stated 
that the impression on current examination was that the 
veteran was not malingering.  The examiner stated that the 
veteran had undiagnosed illness from the Persian Gulf.  

A mental disorders examination was also conducted in November 
1997.  That examiner did not have access to the veteran's 
claims file.  The veteran gave a history of having first 
required mental health treatment after serving in Operation 
Desert Storm.  He reported that it was standard procedure for 
soldiers to go through testing and counseling.  He then 
indicated that he saw a psychiatrist when stationed in Italy 
because he began to have flashbacks.  He reported that he was 
extremely distressed at that time because he realized his 
"career was coming to an end."  He denied any psychiatric 
difficulties prior to Operation Desert Storm.  The 
psychological evaluation completed in January 1995 was noted 
to have resulted in a diagnosis of mild PTSD.  The veteran 
also recounted having had a hard life, with knee and shoulder 
problems, and reported he had been told he was a malingerer 
and a disgrace to the military.  He gave a family history 
that included violent encounters with his father.  He also 
reported having had behavioral problems in school.  He 
reported a lot of physical changes following his service in 
the Persian Gulf.  He also complained of severe anxiety and 
flashbacks of being in the desert.  He described such as a 
fairly stressful experience, stating they were subjected to 
air attacks daily.  He also endorsed seeing others killed and 
indicated that in general he felt frightened the whole time.  
He stated there were several episodes in which he was in fear 
for his life. 

In November 1997 the veteran also reported having had 
difficulty remembering things or learning new things since 
his service in the Persian Gulf.  He described additional 
psychiatric symptoms, such as depression, anxiety, confusion 
and tearfulness as well as sleep problems.  The examiner 
opined the veteran had symptoms consistent with PTSD and 
further treatment was recommended.  Also diagnosed was a 
cognitive disorder due to PTSD.  

A VA neurologic examination was conducted in December 1997.  
The examiner reviewed the claims file, and noted the 
veteran's complaints, to include memory problems.  Testing, 
to include magnetic resonance imaging of the brain, was 
normal.  

The claims file contains a report of examination conducted at 
Walter Reed in April 1998.  The admitting diagnoses included 
PTSD and memory loss.  The discharge diagnoses included PTSD, 
major depression in partial remission and memory loss.  
Treatment entries from the Health Center are also of record.  
A psychiatric consultation dated in May 1998 includes note of 
a depressive disorder and to rule out cyclothymic disorder or 
bipolar disorder.  The veteran complained of flashbacks to 
his Persian Gulf experiences.  

A private physician's report, dated in April 1998, includes 
note of the veteran's physical and mental complaints 
beginning after his Persian Gulf service, and includes 
diagnoses of major affective disorder, depression, rule out 
undifferentiated somatoform disorder, rule out PTSD and rule 
out paranoid personality disorder.  The examiner opined that 
the most likely etiologic explanation for the veteran's 
cognitive difficulties would lie in a diagnosis of PTSD, and 
noted that the veteran complained of intrusive thoughts and 
flashbacks related to experiences in the Gulf War Theater.

A November 1998 psychological report notes the veteran to 
have physical and emotional problems.  The examination report 
includes note of the veteran's "combat tour."  The 
diagnoses shown are major depression, panic disorder with 
agoraphobia, PTSD and Gulf War Syndrome.

In March 2002, the veteran presented for a VA examination.  
The examiner reviewed the claims file and noted that the 
veteran's principle problem was PTSD, manifesting itself as 
panic attacks, dizzy spells and poor sleep.  The veteran also 
complained of nightmares, paranoia, nervousness, and 
difficulty processing information.  The examiner conducted a 
physical examination and concluded that although the veteran 
complained of memory and processing problems, it was unlikely 
that such was related to any primary neurologic disorder 
other than PTSD.  The examiner further stated that such 
memory problems may be both directly related to PTSD or 
related to poor sleep due to PTSD.

In June 2002, the USASCRUR notified VA of the inability to 
verify daily air attacks against the veteran's unit of 
assignment during the Gulf War.  The USASCRUR gave examples 
of the specificity required to verify stressors and advised 
that "[a] stressful incident described in detail-one 
relating the who, what, when, and where-will very likely be 
within our capability to verify through various unit 
records."

In a letter dated in June 2002, the RO advised the veteran of 
the USASCRUR's response and requested additional information 
in order for VA to further attempt to verify his claimed 
stressors.  The veteran did not respond.

PTSD-Analysis

The in-service and post-service medical records include 
diagnoses of PTSD.  The post-service records show that 
competent medical professionals have related the PTSD 
diagnosis to claimed stressful incidents of the veteran's 
period of active service.  The Board will not dispute the 
competence or legitimacy of such diagnoses herein.  Rather, 
the claim of entitlement to service connection for PTSD is 
denied based on the determination that the veteran is not a 
combat veteran and that there has been no corroboration of 
any in-service stressor reported by the veteran and relied 
upon by the competent medical professionals diagnosing PTSD.  
38 C.F.R. § 3.304(f).  Such questions involve both 
consideration of the facts as presented and the credibility 
of the evidence contained in the instant record.  

The veteran contends that evidence of stressor verification 
is not required in this case insofar as he was first 
diagnosed with PTSD while still on active duty in the 
military.  He cites to 38 C.F.R. §§ 3.303, 3.304 in support 
of this argument.  The Board acknowledges that service 
records do, in fact, contain a diagnosis of PTSD.  Despite 
the veteran's assertion, however, a claim of entitlement to 
service connection for PTSD is subject to the specific 
provisions of 38 C.F.R. § 3.304(f).  Such provides that 
service connection cannot be established based solely on a 
nexus opinion relating the onset of a current diagnosis to 
service.  PTSD is a unique psychiatric diagnosis, reflecting 
the delayed manifestation of a previously-experienced trauma.  
As such, standard medical practice and VA regulations require 
that the veteran's combat status, or the occurrence of the 
precipitating trauma, be verified to support the diagnosis of 
PTSD.  See 38 C.F.R. §§ 3.304(f), 4.125(a); American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition.

In the instant case, the Board must conclude that the veteran 
did not engage in combat with the enemy and is thus not 
entitled to the presumptions under 38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(f).  Section 1154 requires 
that the veteran have actually participated in combat with 
the enemy, meaning participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality, and would not apply to veterans who 
served in a general "combat area" or "combat zone" but did 
not themselves engage in combat with the enemy.  VAOPGCPREC 
12-99 (October 18, 1999), published at 65 Fed. Reg. 6256, 
6258 (2000).  VAOPGCPREC 12-99 also states that no single 
item of evidence will be determinative of the combat issue, 
but that VA will have to assess the credibility, probative 
value, and relative weight of each relevant item of evidence 
and to apply the benefit- of-the-doubt standard if the 
evidence is in equipoise.

The veteran was stationed in a war zone, the Persian Gulf.  
His service records do not, however, reflect receipt of any 
awards, commendations or medals indicative of combat, nor 
does he himself allege a combat duty assignment.  His service 
records are consistent in showing that he served as an 
officer with responsibilities pertaining to operational 
support while in the Persian Gulf.  There is no evidence that 
he was wounded in action.  Finally, the evidence and 
information supplied from official sources relevant to the 
veteran's service duties and unit assignments fail to 
corroborate his account of having been subject to air strikes 
on a daily basis or to having seen individuals killed.  In 
fact, the USASCRUR reported being unable to verify that any 
such strikes occurred.  In this regard the Board must 
emphasize the veteran's lack of cooperation with respect to 
providing more specific details that might enable the 
USASCRUR or other sources to verify an in-service stressor 
giving rise to PTSD.  The Board particularly highlights the 
veteran's failure to provide requested identifying 
information concerning his account of having seen individuals 
killed, or having been exposed to enemy strikes.  Instead, he 
has asserted that he is not required to provide stressor 
information.  Despite the fact that the RO advised him that 
verification was required and requested him to provide 
additional information, the veteran has not provided such.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that, "the duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

Based on the above, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran is a combat veteran.  Furthermore, as stated, the 
record does not include evidence corroborating the veteran's 
claimed in-service stressors.  Specifically, there is no 
evidence, beyond the veteran's own assertions, that the 
veteran was assigned to an area subjected to air attacks, or 
that the veteran saw any individuals killed while in the 
Persian Gulf.

The Board emphasizes that the in-service diagnosis of PTSD is 
not attributed to a reported stressful event of the veteran's 
service.  Service records do not even mention air strikes or 
the death of any individuals during the veteran's service 
period.  The veteran himself has reported having had in-
service problems with his knees, and also has reported having 
had difficulty with the fact that his military career was 
ending.  In contrast to the in-service records, post-service 
diagnoses do include reference to combat experiences, deaths 
and enemy fire.  The veteran has continued to report such 
stressors in connection with post-service treatment and his 
VA compensation claim.  As discussed, however, such incidents 
have not been verified and thus may not serve as the 
corroborated stressor supporting a diagnosis of PTSD.  In 
that regard this case is thus distinguished from the facts of 
Suozzi v. Brown, 10 Vet. App. 307 (1997), or Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  In those cases the 
general fact of the claimed events was confirmed by official 
sources and only the veteran's involvement was questioned.  
In this case there is no evidence from official sources or 
other corroborating evidence that the veteran's claimed 
stressors actually occurred.  

A review of the evidentiary record thus reveals that the 
medical diagnoses of PTSD are attributed to the veteran's own 
account of in-service stressors, stressors not shown to be 
consistent with documented unit information or the 
circumstances of the veteran's service.  The Board is not 
bound to accept the medical opinions of record, which are 
based on history supplied by the veteran as to combat 
experiences to include being exposed to enemy fire or seeing 
individuals killed insofar as that history is unsupported.  
See Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 
5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  Moreover, 
the Board is not required to accept a physician's diagnosis 
"[j]ust because a physician or other health care 
professional accepted the appellant's description of his 
[wartime] experiences as credible and diagnosed the appellant 
as suffering from PTSD."  West v. Brown, 7 Vet. App. 70, 77 
(1994) quoting Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).

In summary, the veteran's military records show he is not a 
combat veteran warranting presumptions of in-service 
stressors.  Nor is there support in either military records 
or statements by third parties as to the occurrence of the 
alleged events in service.  There is no corroborating 
evidence of any stressor supporting a diagnosis of PTSD.  In 
reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
in this case because the preponderance of the evidence is 
against the claim. 

Memory Loss-Analysis

In this case the Board need not question the veteran's report 
of memory loss.  He has consistently reported such symptom 
since his return from service in the Persian Gulf.  Memory 
loss has, however, been attributed to a diagnosed illness, 
PTSD.  The medical examination reports dated in November 1997 
and March 2002 both indicate that cognitive symptoms reported 
by the veteran were associated with diagnosed PTSD.  As such, 
the provisions of 38 C.F.R. § 3.317 are not for application.  
Moreover, the March 2002 VA examiner specifically ruled out 
the presence of any independent neurologic disability to 
account for the veteran's memory loss.  Rather, that examiner 
stated such was a symptom associated with diagnosed PTSD.  
There is no competent medical evidence refuting such 
conclusion or otherwise establishing the existence of a 
separate disability entity characterized by memory loss to 
warrant service connection.  As the record does not reflect 
that the veteran possesses a recognized degree of medical 
knowledge, his own opinions on medical diagnoses or causation 
are not competent.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim so that doctrine is 
not applicable.  38 U.S.C.A. § 5107.

ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for memory loss as a 
manifestation of an undiagnosed illness is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

